DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 05/20/2022 is acknowledged.

Claims 1-14 are allowable. Claims 15-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species, as set forth in the Office action mailed on 03/23/202, is hereby withdrawn and claims 15-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,374,494 to Kubo et al. teaches a recording apparatus and method, a reproducing apparatus and method, and a program that make it possible to photograph and record a still image and moving images before and after the still image as well. In step S1, when a still-image-with-moving-image photographing mode is set, moving image temporary storage is started. When a shutter is depressed in step S2, in step S3, a photographed still image is recorded and one moving image is generated from the moving image before the still image stored in step S1, a moving image obtained by converting the photographed still image, and a moving image photographed after the depression of the shutter and the one moving image generated is recorded. Therefore, the moving images before and after the still image are recorded together with a high-definition still image.
US 8,665,467 to Sumi teaches an image processing apparatus extracts still images from a moving image and performs an image process. A parameter indicating characteristics of moving image data is extracted, and the number of still images is determined based on the parameter indicating characteristics of the moving image data. Then, based on a determined number of still images, still images are extracted from the moving image, the extracted still images are saved as a single file, and the image process is carried out using saved still images.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an image capture control apparatus comprising: 
a control unit configured to, when the reception unit has received the instruction for ending recording of the moving image, perform control, in a case of a first shooting mode in which an image captured with the image capturing device is displayed in a state being visible from a subject, to display an item for deleting a portion of the moving image, being at least one of a portion at a beginning of the moving image and a portion at an end of the moving image, in response to the instruction for ending recording of the moving image being given, and to record the moving image to a recording medium in a state where the portion of the moving image has been deleted, in response to an operation on the item, and perform control, in a case of a second shooting mode that differs from the first shooting mode, to not display the item, even when the instruction for ending recording of the moving image has been given.

Regarding independent claim 2, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an image capture control apparatus comprising: 
a control unit configured to, when the reception unit has received the instruction for ending recording of the moving image, perform control, in a case of a first shooting mode in which an image captured with the image capturing device is displayed in a state being visible from a subject, to record the moving image together with data corresponding to information indicating to delete a portion of the moving image, being at least one of a portion at a beginning of the moving image and a portion at an end of the moving image, in response to the instruction for ending recording of the moving image being given, and
perform control, in a case of a second shooting mode that differs from the first shooting mode, to not record the data together with the moving image, even when the instruction for ending recording of the moving image has been given.

Regarding claim(s) 3, claim(s) depend from independent claim 2 and is/are allowable for the same reasons stated above.

Regarding independent claim 4, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an image capture control apparatus comprising: 
a control unit configured to, when the reception unit has received the instruction for ending recording of the moving image, perform control, in a case where shooting by the image capturing device is shooting that satisfies a first condition, to display an item for deleting a portion at a beginning of the moving image, and perform control, in a case where shooting by the image capturing device is shooting that satisfies a second condition, to display an item for deleting a portion at an end of the moving image.

Regarding claim(s) 5-6, claim(s) depend from independent claim 4 and is/are allowable for the same reasons stated above.

Regarding independent claim 7, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an image capture control apparatus comprising: 
a control unit configured to, when the reception unit has received the instruction for ending recording of the moving image, perform control, in a case where shooting by the image capturing device is shooting that satisfies a first condition, to record the moving image together with data corresponding to information indicating to delete a portion at a beginning of the moving image, and perform control, in a case where shooting by the image capturing device is shooting that satisfies a second condition, to record the moving image together with data corresponding to information indicating to delete a portion at an end of the moving image.

Regarding claim(s) 8, claim(s) depend from independent claim 7 and is/are allowable for the same reasons stated above.

Regarding independent claim 9, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an image capture control method comprising: 
when the instruction for ending recording of the moving image has been received in the receiving, performing control, in a case of a first shooting mode in which an image captured with the image capturing device is displayed in a state being visible from a subject, to display an item for deleting a portion of the moving image, being at least one of a portion at a beginning of the moving image and a portion at an end of the moving image, in response to the instruction for ending recording of the moving image being given, and to record the moving image to a recording medium in a state where the portion of the moving image has been deleted, in response to an operation on the item, and performing control, in a case of a second shooting mode that differs from the first shooting mode, to not display the item, even when the instruction for ending recording of the moving image has been given.

Regarding independent claim 10, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an image capture control method comprising: 
when the instruction for ending recording of the moving image has been received in the receiving, performing control, in a case of a first shooting mode in which an image captured with the image capturing device is displayed in a state being visible from a subject, to record the moving image together with data corresponding to information indicating to delete a portion of the moving image, being at least one of a portion at a beginning of the moving image and a portion at an end of the moving image, in response to the instruction for ending recording of the moving image being given, and performing control, in a case of a second shooting mode that differs from the first shooting mode, to not record the data together with the moving image, even when the instruction for ending recording of the moving image has been given.

Regarding independent claim 11, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an image capture control method comprising: 
when the instruction for ending recording of the moving image has been received in the receiving, performing control, in a case where shooting by the image capturing device is shooting that satisfies a first condition, to display an item for deleting a portion at a beginning of the moving image, and performing control, in a case where shooting by the image capturing device is shooting that satisfies a second condition, to display an item for deleting a portion at an end of the moving image.

Regarding independent claim 12, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an image capture control method comprising: 
when the instruction for ending recording of the moving image has been received in the receiving, performing control, in a case where shooting by the image capturing device is shooting that satisfies a first condition, to record the moving image together with data corresponding to information indicating to delete a portion at a beginning of the moving image, and performing control, in a case where shooting by the image capturing device is shooting that satisfies a second condition, to record the moving image together with data corresponding to information indicating to delete a portion at an end of the moving image.

Regarding independent claim 13, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an image capture control method comprising: 
when the instruction for ending recording of the moving image has been received in the receiving, performing control, in a case of a first shooting mode in which an image captured with the image capturing device is displayed in a state being visible from a subject, to display an item for deleting a portion of the moving image, being at least one of a portion at a beginning of the moving image and a portion at an end of the moving image, in response to the instruction for ending recording of the moving image being given, and to record the moving image to a recording medium in a state where the portion of the moving image has been deleted, together with data corresponding to information indicating to delete the portion of the moving image, in response to an operation on the item, and performing control, in a case of a second shooting mode that differs from the first shooting mode, to not display the item and to not record the data together with the moving image, even when the instruction for ending recording of the moving image has been given.

Regarding independent claim 14, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an image capture control method comprising: 
when the instruction for ending recording of the moving image has been received in the receiving, performing control, in a case where shooting by the image capturing device is shooting that satisfies a first condition, to display an item for deleting a portion at a beginning of the moving image, and to record the moving image together with data corresponding to information indicating to delete the portion at the beginning of the moving image, and performing control, in a case where shooting by the image capturing device is shooting that satisfies a second condition, to display an item for deleting a portion at an end of the moving image, and to record the moving image together with data corresponding to information indicating to delete the portion at the end of the moving image.


Regarding independent claim 15, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an image capture control apparatus comprising: 
a control unit configured to perform control, in a case of a first shooting mode in which an image captured with the image capturing device is displayed in a state being visible from a subject during shooting of the moving image, to delete a portion at an end of the shot moving image, in response to the reception unit receiving the instruction for ending recording of the moving image, and, in a case of a second shooting mode that differs from the first shooting mode, to not delete the portion at the end of the shot moving image, even when the reception unit has received the instruction for ending recording of the shot moving image.

Regarding independent claim 16, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an image capture control apparatus comprising: 
a self-timer unit configured to delay a recording start of the moving image by a set time period from an instruction for starting recording of the moving image; and 
a control unit configured to perform control, in a case where shooting of the moving image is performed using the self-timer unit, to not delete a portion at a beginning of the shot moving image, and, in a case where shooting of the moving image is performed without using the self-timer unit, to delete the portion at the beginning of the shot moving image.

Regarding independent claim 17, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an image capture control apparatus comprising: 
a self-timer unit configured to delay a recording start of the moving image by a set time period from an instruction for starting recording of the moving image; and 
a control unit configured to perform control, in a case of a first shooting mode in which an image captured with the image capturing device is displayed in a state being visible from a subject during shooting of the moving image, to delete a portion at an end of the shot moving image, in response to the reception unit receiving the instruction for ending recording of the moving image, and, in a case of a second shooting mode that differs from the first shooting mode, to not delete the portion at the end of the shot moving image, even when the reception unit has received the instruction for ending recording of the shot moving image, and for performing control, in a case where shooting of the moving image is performed using the self-timer unit, to not delete a portion at a beginning of the shot moving image, and, in a case where shooting of the moving image is performed without using the self-timer unit, to delete the portion at the beginning of the shot moving image.

Regarding independent claim 18, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an image capture control method comprising: 
performing control, in a case of a first shooting mode in which an image captured with the image capturing device is displayed in a state being visible from a subject during shooting of the moving image, to delete a portion at an end of the shot moving image, in response to the instruction for ending recording of the moving image being received in the reception step, and, in a case of a second shooting mode that differs from the first shooting mode, to not delete the portion at the end of the shot moving image, even when the instruction for ending recording of the shot moving image has been received in the reception step.

Regarding independent claim 19, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an image capture control method comprising: 
delaying a recording start of the moving image by a set time period from an instruction for starting recording of the moving image; and 
performing control, in a case where shooting of the moving image is performed using the delaying, to not delete a portion at a beginning of the shot moving image, and, in a case where shooting of the moving image is performed without using the delaying, to delete the portion at the beginning of the shot moving image.

Regarding independent claim 20, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an image capture control method comprising: 
delaying a recording start of the moving image by a set time period from an instruction for starting recording of the moving image; and performing control, in a case of a first shooting mode in which an image captured with the image capturing device is displayed in a state being visible from a subject during shooting of the moving image, to delete a portion at an end of the shot moving image, in response to the instruction for ending recording of the moving image being received in the receiving, and, in a case of a second shooting mode that differs from the first shooting mode, to not delete the portion at the end of the shot moving image, even when the instruction for ending recording of the shot moving image has been received in the receiving, and for performing control, in a case where shooting of the moving image is performed using the delaying, to not delete a portion at a beginning of the shot moving image, and, in a case where shooting of the moving image is performed without using the delaying, to delete the portion at the beginning of the shot moving image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698                                                                                                                                                                                                        

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698